Case 1:20-cv-04566-RPK-SJB Document 23 Filed 12/04/20 Page 1 of 1 PageID #: 127



                                         250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                      TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                               Direct Number: (212) 326-3823
                                                                                                                   aburman@jonesday.com




                                                         December 4, 2020


 BY ECF

 Hon. Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                                Re:        Rubin v. HSBC Bank USA, NA, et al.,
                                           Case No. 1:20-cv-4566 (E.D.N.Y.)

 Dear Judge Bulsara:

         I am writing to explain why Experian Information Solutions, Inc.’s Answer was not
 timely filed, to apologize to the Court, and to request that Experian be permitted to file the
 Answer out of time.

         The deadline for Experian to respond to the Complaint was November 20, 2020. Due to
 work from home difficulties and an inadvertent calendaring mistake, I failed to note the proper
 deadline for Experian’s response to the Complaint. I apologize to the Court, Plaintiff and
 Plaintiff’s counsel for this oversight, and I am taking additional steps to ensure that this error
 does not happen in the future.

        I have communicated with counsel for Plaintiff, Adam Singer and Brett Sherman, who
 have graciously consented to the request to file out of time. Experian’s proposed Answer and
 Affirmative Defenses is attached as Exhibit 1.

            I appreciate the Court’s consideration of this request.

                                                                       Respectfully submitted,

                                                                       /s/ Ashley D. Burman

                                                                       Ashley D. Burman

 cc:        All counsel (by ECF)




 AMS TE R DAM • ATL ANTA • BEI JI NG • BOS TON • BR I SBANE • BR USSE L S • CHI CAGO • CL E VEL AND • COL UMBUS • DALL AS • DE TR OI T
 DUBAI • DÜSSE L DOR F • FR ANKFUR T • HONG KONG • HOUS TON • I R VI NE • LONDON • LOS ANGE L E S • MADR I D • ME L BOUR NE
 ME XI CO CI T Y • MI AMI • MI L AN • MI N NE AP OL I S • MOSCOW • MU NI CH • NE W YOR K • PAR I S • P E R TH • P I TTSBUR GH • SAN DI E GO
 SAN FR ANCI S CO • S ÃO PAULO • SAUDI AR ABI A • SHANGHAI • SI L I CON VAL L E Y • SI NGAP OR E • S YDNE Y • TAI P E I • TOKYO • WASHI NGTO N
